United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   February 17, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 03-30771
                           Summary Calendar



LAURENT SEGURA,

                                       Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                       Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 02-CV-1018
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Laurent Segura appeals the district court’s judgment affirming

the   Commissioner   of   Social   Security’s   denial   of    disability

benefits.      He argues that his limited vision in his left eye

constitutes a non-exertional impairment that significantly affects

his residual functional capacity and as such the Administrative Law

Judge erred in relying exclusively upon the Guidelines.            He also

argues that the ALJ relied on a hypothetical question posed to a



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 03-30771
                                       -2-

vocational   expert       which    did     not   incorporate    all   of   his

disabilities.

      Segura failed to raise the argument that his limited vision is

a non-exertional impairment that significantly affects his residual

functional capacity in the district court and it is waived.                See

Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987).               There is

no   reversible   error    because       the   ALJ’s   hypothetical   question

incorporated the limitations that he recognized.               See Bowling v.

Shalala, 36 F.3d 431, 436 (5th Cir. 1994).

      AFFIRMED.